Name: Commission Regulation (EC) No 1684/98 of 29 July 1998 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities30. 7. 98 L 212/47 COMMISSION REGULATION (EC) No 1684/98 of 29 July 1998 on the issue of import licences for frozen thin skirt of bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 996/ 97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1), as last amended by Regulation (EC) No 1266/98 (2), and in particular Article 8 (3) thereof, Whereas Article 1 (3) (b) of Regulation (EC) No 996/97 fixes the amount of frozen thin skirt which may be imported on special terms in 1998/99 at 800 tonnes; Whereas Article 8 (3) of Regulation (EC) No 996/97 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities which exceed the quantities available; whereas, under these circumstances and taking care to ensure an equit- able distribution of the available quantities, it is appro- priate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 All applications for import licences made pursuant to Article 8 of Regulation (EC) No 996/97 are hereby met to the extent of 0,53392 % of the quantity requested. Article 2 This Regulation shall enter into force on 30 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 144, 4. 6. 1997, p. 6. (2) OJ L 175, 19. 6. 1998, p. 9.